Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with John M. Rogitz (Reg. No. 67,641) on May 13 and May 17, 2021.

The application has been amended as follows: In the Claims: Claims 1-35 have been amended.

Claim 1. (currently amended) A device, comprising: 
at least one processor; and 
storage accessible to the at least one processor and bearing instructions executable by the at least one processor to: 




identify content that is to be altered, the content associated with a message; 
alter the content based on the identification; 
present the message on a display according to the alteration; and 
present a selector on the display concurrently with presenting the message on the display according to the alteration, the selector being selectable to command the at least one processor to present at least a portion of the message on the display as it would be presented had the alteration not been performed. 

Claim 2. (canceled). 

Claim 3. (currently amended) The device of Claim 1, wherein the content 


Claim 5. (previously presented) The device of Claim 4, wherein the instructions are executable by the at least one processor to determine whether the content is relevant to the recipient based on input from the recipient. 

Claims 6-12. (canceled). 

Claim 13. (currently amended) A method, comprising: 
identifying content in a message that is to be altered; 
based on the identifying; 


presenting the message on a display according to the alteration; and 
presenting a selector on the display concurrently with presenting the message on the display according to the alteration, the selector being selectable to command a device to present at least a portion of the message on the display as it would be presented had the alteration not been performed. 

Claim 14. (currently amended) The method of Claim 13, wherein the content is altered by removing the content from the message, and wherein the remainder of the message is transmitted from a sender to a recipient. 

Claim 15. (canceled). 

Claim 16. (previously presented) The method of Claim 13, wherein the method comprises providing a text indication that the content has been determined to be irrelevant and wherein the content is altered by visually associating the text indication with the content. 

Claim 17. (previously presented)The method of Claim 13, wherein the content is identified at least in part based on data in a history, the history pertaining to previous actions of the sender. 

Claims 18-19. (canceled). 

Claim 20. (currently amended) A computer readable storage medium that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to: 

alter the data based on the identification; 
present the message on a display according to the alteration; and 
present a selector on the display concurrently with presenting the message on the display according to the alteration, the selector being selectable to command the at least one processor to present at least a portion of the message as it would be presented had the alteration not been performed. 

Claim 21. (previously presented) The computer readable storage medium of Claim 20, wherein the instructions are executable by the at least one processor to: provide, to a recipient, portions of the message excluding the data.

Claims 22-25. (canceled). 

Claim 26. (previously presented) The computer readable storage medium of Claim 20, wherein the alteration comprises removing the data from the message as presented on the display, and wherein the selector is selectable to present, on the display, the data that was removed from the message as presented on the display. 

Claim 27. (previously presented) The computer readable storage medium of Claim 20, wherein the alteration of the data is performed based on identification of the message, prior to the alteration, as being too large to be received. 
wherein the selector is a first selector, and wherein the instructions are executable to: 
responsive to an indication that the message is too large to be one or more of transmitted and received, present, on the display second selector to remove the content from the message; and 
concurrently with presenting the second selector on the display and while the content is also presented on the display, highlight the content visually as presented on the display; and 
responsive to selection of the second selector, remove the content from the message and provide the remainder of the message to the recipient. 

Claim 29. (previously presented) The device of Claim 28, wherein the content is highlighted by one or more of: presenting a box around the content as presented on the display, underlining the content as presented on the display, changing the color of text forming part of the content. 

Claim 30. (currently amended) The device of Claim 28, wherein the content comprises one or more of: a portion of an attachment to the message; 


the first selector on the display 

Claim 32. (currently amended) The method of Claim 13, wherein the selector is a first selector, and wherein the method comprises: 
prior to presenting the first selector on the display the portion of the content from the message; and
concurrently with presenting the second selector on the display and while the portion of the content is also presented on the display, highlighting the portion visually as presented on the display; and 
responsive to user selection of the second selector, removing the portion from the message and transmitting, to the recipient, the message with the content as altered. 

Claim 33. (previously presented) The computer readable storage medium of Claim 20, wherein the selector is presented on the display as part of the message according to the alteration. 



Claim 35. (new) The method of Claim 13, wherein the selector is presented on the display as part of the message according to the alteration. 

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1, 3-5, 13-14, 16-17, 20-21, and 26-35 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and a system and a program product, comprising: 
presenting a selector on a display concurrently with presenting an altered message on the display according to the identification of a content associated with a message, the selector being selectable to command the at least one processor to present at least a portion of the message on the display as it would be presented had the alteration not been performed at set forth in the specification and independent claims 1, 13, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Milam et al, U.S. Patent No. 9,235,327 B2. 
b. 	Singh et al, U.S. Patent No. 8,667,059 B2. 
c. 	Teppo et al, U.S. Patent No. 6,693,528 B2. 
d. 	Wang et al, U.S. Patent Application Publication No. 2012/0295647 A1. 
e. 	Teppo et al, U.S. Patent Application Publication No. 2010/0184456 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose Telephone Number is
(571) 272-3979. The examiner can normally be reached on Monday-Friday from 7:00
AM to 3:30 PM. Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number (571) 273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamal Divecha, can be reached at (571) 272-5863.


/BHARAT BAROT/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        

May 21, 2021